DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
US Patent No 3,863,383 (Lore) mentioned on specification page 2 has been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: Reference character “24” has been used to designate both the hook portion and barb in Fig 1.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the markings attractive to a particular species of fish” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:  
In claim 1, ln 2-3: “the fishing lure during a fishing operation, the fishing lure”
In claim 1, in the following limitation, “a body, a fishhook, and a bait hook, the fishhook and bait hook secured to the body to complete the assembled lure” (ln 4-5), there is insufficient antecedent basis for “the assembled lure”. For purposes of examination on the merits, it is interpreted that a fishing lure comprises: a body, a fishhook, and a bait hook; wherein the fishhook and the bait hook secure to the body.
In claim 3, ln 3: “the body of the fishing lure”
In claim 5, in the following limitation, “wherein the fishing activity comprises one of casting, jigging, and trolling” (ln 1-2), there is insufficient antecedent basis for “the fishing activity”. For purposes of examination on the merits, it is interpreted “the fishing activity” (claim 5) refers to “the fishing operation” (claim 1). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyt (US 2009/007057 A1).
	Regarding claim 1, Hoyt discloses a fishing lure (lead-head jig 100) adapted to substantially prevent loss of a fishing bait from the lure during a fishing operation, the lure (jig 100) comprising:
a. a body (head 132), a fishhook (hook 110) and a bait hook (retainer 114), the fishhook and bait hook secured to the body to complete the assembled lure (both hook 110 and retainer 114 are secured to head 132 as seen in Fig 1); 
i. wherein the fishhook (hook 110) comprises an eye (eye 122) adapted for attaching to a length of fishing line, a hook (hook end 120 with barb), and a shaft (shaft 118) connecting the eye and hook of the fishhook (shaft 118 extends between eye 122 and hook end 120; Fig 1); 
ii. wherein the bait hook (retainer 114) comprises a body attachment (tip of shaft 126 which attaches to head 132), a hook (hook portion 124) and a shaft connecting the body attachment to the bait hook (shaft 126 extends from the head 132 to hook portion 124; Fig 1); and 
iii. wherein the bait hook (retainer 114) and fishhook (hook 110) are attached to the body (head 132) in such a manner as to cooperate in securing the fishing bait to the lure, thereby reducing the risk of loss of the fishing bait during a fishing operation (“retainer 114 …is typically utilized to secure a fish attractant, such as bait, plastic bodies, and the like to the jig” para 0027; Fig 1; also see Fig 5).  

	Regarding claim 2, Hoyt discloses the fishing lure of claim 1 as previously discussed. 
Hoyt further discloses: 
wherein a portion of the shaft of the fishhook is encased by the body (part of shaft 118 of hook 110 is encased by head 132; Fig 1), and 
the eye (eye 122) of the fishhook (hook 110) is exposed to permit attachment to a length of fishing line (Fig 1).  

	Regarding claim 3, Hoyt discloses the fishing lure of claim 1 as previously discussed. 
	Hoyt further discloses: 
wherein the fishhook (hook 110) and bait hook (retainer 114) are oriented such they extend substantially in the same direction from the body (head 132) of the lure (jig head 100) (Fig 1), and 
wherein the hook portions of each of the fishhook (120 of hook 110) and bait hook (124 of retainer 114) are pointing in substantially the same direction (inasmuch as Applicant’s fishhook and bait hook are pointing substantially the same direction hook 110 and retainer 114 are pointing substantially in the same direction; Fig 1) (also see para 0008).  

	Regarding claim 4, Hoyt discloses the fishing lure of claim 1 as previously discussed. 
Hoyt further discloses wherein the body (head 132) comprises a specific shape, color and markings attractive to a particular species of fish (“the head 132 may be cast into a variety of shapes such as round, oval, fish head or other desirable geometric form” para 0018) (head 132 is lead material which has a shiny silver color that is reflective and attractive to several species of fish; “lead-head” jig para 0004) (inasmuch as the applicant’s body 10 has “markings”, the head 132 of Hoyt has “markings”).  

Regarding claim 5, Hoyt discloses the fishing lure of claim 1 as previously discussed. 
Hoyt further discloses wherein the fishing activity comprises one of casting, jigging and trolling. 
(“Lead head jigs are commonly used for both fresh water and saltwater fishing” as described in para 0004 of Hoyt) (Fishing is the act of casting a lure, bait or hook out into the water and using various methods such as jigging and trolling to impart movement on the lure and entice fish to strike the lure.  Typically, an angler uses a combination of casting, jigging, and trolling when fishing. Casting defined by Wikipedia as “the act of the angler throwing the bait and hook out over the water.” Jigging defined by Wikipedia as “the practice of fishing with a jig, a type of weighted lure.” Trolling defined by Wikipedia is a method of fishing where one or more fishing lines, baited with lures or bait fish are drawn through water.”)

	Regarding claim 6, Hoyt discloses the fishing lure of claim 1 as previously discussed. 	
	Hoyt further discloses wherein the fishhook has one, two, three or more barbed hooks (barbed end 120 has one barb; Fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gill (US-20060037232-A1), Hollomon (US-5890317-A), Davis (US-5386661-A), Strobbe (US-5339559-A), Jacobus (US-4251942-A), Parks (US-20220256824-A1), Cure (US-20220151211-A1), Leinonen (US-2825174-A), Zech (US-2745208-A), Schwarzer (US-2538052-A), Moore (US-2534469-A), Hampton (US-1791723-A), Brinkman (US-20020073605-A1), Phillips (US-20040031187-A1), Heitman (US-3550306-A), Bell (US-2518593-A), Gill (US-7140146-B2), Malooley (US-20220248650-A1), Roach (US-5301452-A), Shannon (US-1538909-A), Gill (US-20080202018-A1), Reed (US-5551185-A), Mitchell (US-20060213111-A1), Russell (US-1513011-A), Lutyens (US-20090199456-A1), DeMarais (US-20110214334-A1), Phillips (US-4777758-A), Berthold (US-20030182844-A1), Coxey (US-20100313463-A1), Robertaccio (US-5105575-A), Rubin (US-8186096-B2), Hnizdor (US-4914852-A), Hearne (US-3667150-A), Hedman (US-4907364-A), Brinkman (US-6505432-B2), Volnec (US-4280296-A), Wagenknecht (US-3834060-A), Huppert (US-6240672-B1), Barker (US-3333359-A), Herrick (US-2573018-A), Clinton (US-2228591-A), Anselmi (US-2972831-A), Cox (US-2836922-A), Schield (US-0979891-A), and Greenway (US-0805284-A).
These documents present alternate designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. The cited prior art include various configurations of fishing lures with fishhooks and bait hooks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644